DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/21 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slit and lower plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Please note that the replacement drawings filed 9/30/20 have been further reviewed in light of the amendments to the claims further defining the movable support (160) and its contact with the lower plate wall on both sides of the slit (Rt) therein. The lower plate (240) and slit (Rt) as depicted in Replacement Figures 4 and 17 does not appear to be the same as in the original drawings (which were shaded and unclear) and further appear to be erroneous in light of the specification and pending amendments and arguments. Replacement Figure 4 and 17, show a small front wall (240) with a lead line for (Rt) on the wall, but no slit.  The examiner previously understood the space above the wall (240) was intended to be the slit, simply with an erroneous lead line placement for (Rt), however, in light of the amendments of 7/1/21, it is now understood, upon further review of the specification, that the lower plate should not be a front wall (240) as depicted in replacement Fig.4 with no slit shown at the lead line for Rt, but rather a plate with a center slit similar to the upper plate and notch. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In light of the drawing discrepancies discussed in detail above (paragraph 3), the specification and claims are not clearly understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-031619 (hereinafter JP619) in view of Uno et al US 5,101,979 (hereinafter Uno)
Re Claim 1. (currently amended)
a movable support (Uno - 55,56,153,154); and a reciprocating mechanism (21, 22, 42/45, 52/55) operable to move the moveable gripper with respect to the fixed gripper in order to grasp, between the fixed gripper and moveable gripper, a set of documents (Figs. 1,5) positioned in a cash box (10); wherein: the mechanical arm (40/50) operable to move the movable gripper (51) to a position proximate to a notch in an upper plate, (ii) the fixed gripper to a position proximate to a slit in a lower plate between which the set of documents is maintained in the cash box and (iii) the movable support to a position proximate to, and in contact with, wall portions on both sides of the slit; and move the grasping mechanism while the grasping mechanism is grasping the set of documents.  
JP619 fails to disclose the newly amended language wherein the arm is operable to move the fixed gripper and movable gripper to a position proximate cutouts in an upper plate and lower plate between which the set of documents is maintained in the cash box.
However, Uno discloses a mechanical arm (Figs. 4, 6-26) having a movable support (55,56,153,154), a fixed gripper (52) and movable gripper (51) wherein the arm is operable to move the movable gripper to a position proximate to a notch (111; col.7, lines 64-68) in an upper plate (22), (ii) the fixed gripper (52) to a position proximate to a slit (112) in a lower plate (23) between which the set of documents is maintained in the cash box and (iii) the movable support (55,56,153,154) to a position proximate to, and in contact with, wall portions on both sides of the slit (112).  Note that the multiple support surfaces (55,56,153,154) and fingers (52) disclosed by Uno would support the adjacent portions of the slit wall.
It would have been obvious to one of ordinary skill in the art to modify the mechanical arm and grippers of JP619 to move proximate cutouts in upper and lower plates which hold the stack of 
Re Claim 2. (original)
JP619 as modified by Uno discloses the system of claim 1, wherein the reciprocating mechanism comprises a pair of pistons (22b) and a moveable plate (sidewall of 21,22) that is coupled to the moveable gripper (43/53).  
Re Claim 3. (original)
JP619 as modified by Uno discloses the system of claim 2, wherein the moveable plate (sidewall of 21,22) is positioned approximately perpendicular to the moveable gripper.  
Re Claim 4. (original) 
JP619 as modified by Uno discloses the system of claim 1, wherein the moveable gripper (43/53) comprises: a base (at 45,55); and a protrusion (42,52) coupled to an end of the base.  
Re Claim 5. (original)
JP619 as modified by Uno discloses the system of claim 4, wherein the base defines a recess (45,55).  
Re Claim 6. (original)
JP619 as modified by Uno discloses the system of claim 1, wherein the camera (31c,31d; para [0051]): is coupled to the mechanical arm (para [0051]); and is approximately parallel to the grasping mechanism.  
Re Claim 7. (original)
JP619 as modified by Uno discloses the system of claim 1, wherein the reciprocating mechanism (21,22) includes: a rack and pinion mechanism; a ball screw mechanism; an actuator mechanism (jig 21,22); a motor cylinder mechanism; an electric slider mechanism; a belt slider mechanism; or a linear slider mechanism.  
Re Claim 8. (currently amended) 
a movable support (Uno – 55,56,153,154);  and a reciprocating mechanism (21,22) operable to move the moveable gripper with respect to the fixed gripper (Figs. 4,5), thereby changing a size of a gap between the moveable gripper and the fixed gripper; wherein: the mechanical arm operable to insert a portion of the fixed gripper, a portion of the moveable gripper into an open cash box (10) and the movable support proximate to a cash box opening, such that the portion of the fixed gripper is positioned on a first side of a set of documents positioned in the cash box and the portion of the moveable gripper is positioned on a second side of the set of documents (Fig.5) whereby the portion of the fixed gripper is proximate to a slit in a lower plate and the portion of the movable gripper is positioned proximate to a notch in an upper plate between which the set of documents is maintained and the mechanical arm further operable to move the movable support into contact with wall portions on both sides of the slit; the reciprocating mechanism (21,22) is operable to move the moveable gripper with respect to the fixed gripper, thereby decreasing the size of the gap and grasping the set of documents; the mechanical arm is operable to remove the set of documents from the cash box while the grasping mechanism grasps the set of documents; and the reciprocating mechanism is operable to move the moveable gripper with respect to the fixed gripper, thereby increasing the size of the gap and releasing the set of documents.  
JP619 fails to disclose the newly amended language whereby the portion of the fixed gripper and the portion of the movable gripper and the movable support are positioned proximate a notch and slit in an upper plate and lower plate between which the set of documents is maintained.
 movable support (55,56,153,154), a fixed gripper (52) and movable gripper (51) wherein the arm is operable to move the movable gripper and fixed gripper into an open cash box and the movable support proximate to a cash box opening,  whereby the movable gripper is proximate to a notch (111; col.7, lines 64-68) in an upper plate (22), the fixed gripper (52) to a position proximate to a slit (112) in a lower plate (23) between which the set of documents is maintained in the cash box and (iii) the movable support (55,56,153,154) to a position in contact with wall portions on both sides of the slit (112).  Note that the multiple support surfaces (55,56,153,154) and fingers (52) disclosed by Uno would support the adjacent portions of the slit wall.
It would have been obvious to one of ordinary skill in the art to modify the mechanical arm and grippers of JP619 to move proximate cutouts in upper and lower plates which hold the stack of documents and provide a movable support on both sides of a slit/cutout as taught by Uno as a means to facilitate secure and supported grasping of the documents.
Re Claim 9. (original)
JP619 as modified by Uno discloses the system of claim 8, wherein: the mechanical arm (38a,b, 39a,b) is operable to partially remove the set of documents from the cash box (10) while the grasping mechanism (40,50) grasps the set of documents; the grasping mechanism is operable to release the set of documents after the set of documents has been partially removed from the cash box; and the grasping mechanism (40,50) is operable to re-grasp the set of documents after the set of documents has been released.  
Re Claim 10. (original)
JP619 as modified by Uno discloses the system of claim 9, wherein the grasping mechanism (40,50) grasps a larger area of the set of documents after the grasping mechanism (40,50) re-grasps the set of documents.  
Re Claim 11. (original)

Re Claim 12. (original)
JP619 as modified by Uno discloses the system of claim 11, wherein the receptacle (10) comprises: a base; and a sidewall connected to the base and defining a cutout (opening covered by lid); wherein: the cutout allows a portion of the grasping mechanism (40,50) to pass into the receptacle as the set of documents is placed on the base.  
It is noted that Uno further teaches the use of cutouts to receive gripping fingers and facilitate grasping of documents within the box or receptacle.
Re Claim 13. (original) 
JP619 as modified by Uno discloses the system of claim 11, wherein the grasping mechanism (40,50) releases the set of documents while the documents are in the receptacle (10).  
Re Claim 14. (original)
JP619 as modified by Uno discloses the system of claim 8, further comprising a controller (CPU; para [0062]) that controls the grasping mechanism (40,50), based on a position of the set of documents in the cash box.  
Re Claim 15. (currently amended)
JP619 as modified by Uno and discussed above with respect to independent claims 1 and 8 especially, discloses a document handling and transportation system for use in a casino counting room environment, comprising: a mechanical arm (38a,b, 39a,b); and a grasping mechanism (40,50) coupled to the mechanical arm, and comprising: a first gripper element (43) comprising: a first base (unlabeled back portion of 43); and a first protrusion (43) extending from a first end of the first base; a second gripper element (41) comprising: a second base (at 41); and a second protrusion (at 44) extending from a second end of the second base, the second protrusion defining a recess (between 43 and 44); a movable support (Uno – 55,56,153,154); and the movable support (Uno - 55,56,153,154) to a position proximate to, and in contact with, wall portions on both sides of a slit in a lower plate (Uno – 112/23) whereby the first protrusion is positioned proximate to a notch in an upper plate (111,22) and the second protrusion is positioned proximate to the slit (112) in the lower plate (23) between which the set of documents is maintained in the cash box; the actuator (22) is operable to move the first protrusion closer to the second protrusion to grasp the set of documents; the mechanical arm is operable to withdraw the first protrusion and the second protrusion from the cash box; and the actuator is operable to move the first protrusion further from the second protrusion to release the set of documents.  
JP619 fails to disclose the newly amended language whereby a movable support, the first protrusion and the second protrusion are positioned proximate a notch and slit in an upper plate and lower plate between which the set of documents is maintained in the cash box. 
However, Uno discloses a mechanical arm (Figs. 4,6-26) having a fixed gripper (52) and movable gripper (51), a movable support (55,56,153,154)  whereby the movable support (55,56,153,154), the first protrusion and the second protrusion are positioned (col.7, lines 64-68) proximate a notch and slit in an upper plate (111,22) and lower plate (112,23) between which the set of documents is maintained in the cash box. Note that the multiple support surfaces (55,56,153,154) and fingers (52) disclosed by Uno would support the adjacent portions of the slit wall.


Re Claim 20. (original)
JP619 as modified by Uno discloses the system of claim 15, wherein the mechanical arm is operable to tilt the grasping mechanism at an angle of at least 30 degrees between a first position and a second position (tilting elbow, Fig.1).  

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP619 in view of Uno as applied to claim 15 above, and further in view of Stayton US 8,936,287 (hereinafter Stayton).
Re Claim 16. (original)
JP619 as modified by Uno discloses the system of claim 15, but fails to teach wherein the first protrusion: comprises a first protrusion end that is coupled to the first base and a second protrusion end; and tapers from the first protrusion end to the second protrusion end.  
Stayton clearly teaches a gripper element comprising first and second protrusion ends (Fig.1 -10,11) extending from a base a wherein the first protrusion: comprises a first protrusion end (near 11) that is coupled to the first base and a second protrusion end (13); and tapers from the first protrusion end to the second protrusion end (taper 13).
It would have been obvious to one of ordinary skill in the art to provide tapered gripper elements for the grippers of JP619, as taught by Stayton to be old and well known variants as evidenced by the various configurations disclosed by Stayton.
Re Claim 17. (original)
As discussed above, JP619 as modified by Uno and Stayton discloses the system of claim 15, wherein the second protrusion (12,13) is narrower than the second base.  

Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP619 in view of Uno as applied to claim 15 above, and further in view of Official Notice.
Re Claim 18. (original)
JP619 as modified by Uno discloses the system of claim 15, but fails to teach wherein the actuator moves the first protrusion by supplying a gas or a liquid to a piston.  
Official Notice is taken that the use of a hydraulic actuator utilizing gas or liquid to move a piston is old and well known in the mechanical arts and would have been obvious to one of ordinary skill in the art.
Re Claim 19. (original) 
JP619 as modified by Uno discloses the system of claim 15, but fails to teach wherein the actuator moves the first protrusion by venting a gas or a liquid from a piston.  
Official Notice is taken that the use of a hydraulic actuator utilizing gas or liquid to move a piston is old and well known in the mechanical arts and would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675